Earl Warren: Number 414, Union Pacific Railroad Company versus L. L. Price. Mr. Wilcox.
James A. Wilcox: Mr. Chief Justice, may it please the Court. The question in this case here on certiorari to the Ninth Circuit is whether in the absence of any due process or other constitutional question, a District Court has the jurisdiction to review and pass upon the grounds relied upon by the National Railroad Adjustment Board in denying respondent's claim of wrongful discharge, looked at from another view is the denial award of the National Railroad Adjustment Board, final and binding as Congress said it would be in the Railway Labor Act. Also involved here is the question of whether respondent's election to proceed administrate -- under the administrative remedy of the Act, bars his subsequent action for damages in the course. The facts in this case are not in dispute. They are these: Respondent Price was employed by the petitioner Union Pacific as a brakeman at Las Vegas, Nevada. Back in 1949, in July, he was called to work in about nine in the evening and he was told to “dead-head” to a small point in California, Nipton, 56 miles away. Upon arriving at Nipton, he called his superior officer, the train dispatcher, and he was instructed to stay at Nipton for a few hours and then to work as a swing brakeman on a train coming back in to Las Vegas. Mr. Price, the respondent objected to those instructions.
William O. Douglas: What is a “swing brakeman”?
James A. Wilcox: A swing brakeman, sir, is a brakeman that is required we say in the railroad industry unnecessarily but it's required under the state law, the -- the extra brakeman. It is required under Nevada law. Mr. Price objected this instruction of staying there, this three to four hours and he asserted that it was in violation of a provision in the collective bargaining agreement between the Union Pacific and the Brotherhood of Railroad Trainmen who represented for purposes of the Railway Labor Act, the man employed as brakeman on our property. He was again told to stay at that point but Price took the matters into his own hands and proceeded back to Las Vegas. As a consequence, he was charged with being insubordinate and pursuant to the provisions of the agreement, a hiring or investigation was scheduled to be held. Price was directed to appear at this hearing. Now, this hearing was twice postponed and when it was finally held, Mr. Price did not show up. The hearing was, however, held in his absence, evidence taken and put in and taken down in short hand and a transcript prepared of that insubordinate action. Following that, Price was discharged. This was in July of 1949. Subsequently, Price has requested the Brotherhood to handle his grievance over his alleged wrongful discharge with the carrier and sought there in his reinstatement would pay for all time loss. That dispute was not settled on the property but was ultimately referred at Mr. Price's election to the National Railroad Adjustment Board pursuant to the provisions of 3 First (i) of the Railway Labor Act. The claim at the Board was a claim for reinstatement with back pay, premised upon an alleged wrongful discharge. The claim was handled in a usual manner at the Board. At that -- before that tribunal, only Mr. Price urged two basic contentions. First, he said that his disobedience, his failure to follow instructions was not insubordination. It was justified because we had no right to make -- to command him to stay there. The other point that he had was that we violated the labor contract in holding the hearing in his absence. The Board deadlocked on that case. Ultimately, under the provisions of 3 First (l), a referee was called in, a neutral person whom Congress has said, shall sit with the division and make an award. On June 25, 1952, the Board issued its award or decision, as it's known. And that award was simply 'Claim denied.' The Board also made some findings. And in those findings, the Board did discuss the question of Mr. Price's failure to follow his instructions. And the Board stated and I'm quoting, “Price, was found to have wilfully disobeyed his orders.” And the Board then said, “This was insubordination and merited discipline.”
Speaker: Where is that?
James A. Wilcox: That finding, sir, is on page 57 of the record. It is the first paragraph there. There is a preceding sentence where the Board said, “If the carrier is to have efficient operations on its railroad, its employees must be relied upon to obey instructions.” The Board then proceeded in the balance of its findings to hold that the carrier did not violate the agreement in holding the hearing in Mr. Price's absence.
William J. Brennan, Jr.: (Inaudible)
James A. Wilcox: Yes, sir.
William J. Brennan, Jr.: What you've just said (Inaudible)
James A. Wilcox: Yes, sir, they --
William J. Brennan, Jr.: (Inaudible) is that right?
James A. Wilcox: I'm sorry --
William J. Brennan, Jr.: -- purpose that language that you read to us.
James A. Wilcox: Yes, yes.
William J. Brennan, Jr.: As a finding on the merits.
James A. Wilcox: Yes, yes, Your Honor. They do.
William J. Brennan, Jr.: How -- how much -- what's the significance of the later interpretation in this case?
James A. Wilcox: Well, sir, as far the questions presented by Union Pacific, the petitioner here, not at all.
William J. Brennan, Jr.: You don't rely upon it?
James A. Wilcox: No, sir. We don't rely to it. As a matter of full disclosure, we put it in our brief. It is not record matter. The request or the petition for an interpretation was made prior to the petition for certiorari being filed here. It was rendered a week after you granted certiorari but we do not rely upon it. We think the language itself is clear and we did in the court below. Now, there are other points raised by Mr. Price at the Board. And the Board made no pretends of ruling upon those points at all. He made a number of arguments. But those were the two main points. Following the issuance of that award, Mr. Price, the petitioner, took no -- made no effort to challenge that board award on any constitutional or procedural or statutory basis. Instead, three years later, and I regret to announce that there is an error at page 6 of our brief where we said, 'one year later' when in fact it is 'three years later.'
William J. Brennan, Jr.: What page is it in?
James A. Wilcox: At page 6, sir. We said --- almost in the middle of the page there. Almost a year later and that should be almost three years later right in the middle of page 6. He filed this action which was a diversity action in the District Court in Nevada. He sought damages for wrongful discharge. The carrier, the petitioner filed an answer setting forth the award of the Board and asserting that it was final and binding under Section 3 First (m) of the Act which provides that awards shall be final and binding on both parties except insofar as they shall contain a money award. I might state that there's no question here that this was not a money award. It is pretty well settled that a denial of a claim for money is not a money award. And we also assert -- alleged that the claim was barred under the doctrine of election of remedy. Our motion for a summary judgment was granted and the respondent appealed to the Court of Appeals where the -- that Court reversed in a two to one decision, Judge Healy dissenting. However, for the purposes of this case, we think Judge Healy was also wrong as far as the law is concerned which I'll explain a little later. The Court's opinion is a little difficult to rationalize. The Bo -- that Court recognize that the Board had made an award in this matter. As a matter of fact, the Court itself said, “The Adjustment Board denied Price's claim in its entirety." Now, the claim was for reinstatement and back pay and it was based upon wrongful discharge. It was that claim that the court below said, “Was denied in its entirety.” It also recognized that this was simply a collateral attack on the board award. It also recognized the finality language which I've just read to you. But it avoided the effect of that finality language by adopting a very unusual argument advanced by respondent that the Board had failed to pass upon the merits of Price's dispute with the railroad. In order to adopt that argument, the court below, first of all, had to amend the Railway Labor Act and they did it in this fashion. They said that an award of the Board is final and binding if it represents an adjudication on the merit. Then having open the door or carved out an area that they could review the Board's award, they walked through it and said, “Let's decide what were the merits.” They not only reviewed the Board's findings, they went to the submissions that were filed to the Board. They found that two questions were presented as I've outlined. Was Price's disobedience justified and was the holding of the hearing in his absence a violation of the agreement? They concluded that the question as to Price's disobedience being justified was the merit of the case. And they said that the Board has misunderstood the case. The Board has misconstrued Price's submission. They even went so far as to try to find out what the Board believed. And that word, “believe” is in their opinion. They held that since the Board did not pass upon what they determine to be the merit, that the award was not final and binding. Now, it is significant to know that the court below is very, very candid. They said that this question was simply a dispute over the grounds relied upon by the Board in reaching its denial award which all parties could see to have been unambiguous. Now, I just submit that in its quest for the merit, its unnecessarily search for the merit, the court below confused arguments advanced by the respondent, Price, in support of his claim with the ultimate question which he presented to the Board. And the ultimate question was, “Could Price be reinstated with pay?” And the Board said, “No.” Now, anyone of the arguments that were advanced by Price, have they been accepted by the Board? An award sustaining his claim for back pay and reinstatement would have been an issue. Justice Brennan has brought up this question of the interpretation subsequent to the Court of Appeals decision. The petitioner did file a petition with the Adjustment Board pursuant to 3 First (m) which provide that in case a dispute arises involving an interpretation of the award, the division of the Board upon request of either party, shall interpret the award in the light of the dispute. Now, we asserted in the court below that if respondent, Price was serious in his contention that the Board had failed to consider the merits of his discharge, then all he had to do was refer the matter back to the Board. The court below rejected that contention. In the interpretation which the Board issued following this Court's grant of certiorari, and that interpretation incidentally was rendered by the Board in this -- as composed exactly at the time the award was made namely, the referee, A. Langley (Inaudible), was a member of that Board and sat as 11-man Board in interpreting its award. I just like to point out that the Board stated that its award -- that the sentence in its award, “This was insubordination and merited discipline,” demonstrated that the Board had considered and rejected the argument that Price's refusal to follow orders was justified. The Board went ahead and said that that award constituted a final disposition of that dispute.
Speaker: I don't understand why you sought the interpretation as you told Justice Brennan you don't rely on it.
James A. Wilcox: Sir, I have to back up a little bit and get on and off the record but I will explain it. The court below relied upon a case by the name of (Inaudible) where there was an award that was not clear and it was a District Court. And in that case, the Court said, “I'm not sure as to the meaning of this award. It's incumbent upon the parties to get an interpretation.” Now that case was cited as one of the authorities by the court below and by respondent -- by the respondent. But that court said, “We should get an interpretation.” Then the other reason that actually militated for this, is at the time Mr. Price refused to follow the instructions, we were in rather serious labor difficulties with the Brotherhood of Railroad Trainmen over the question of our -- keeping this men at Nipton. And they are asserting that it was in violation of the local contract. In fact, the National Mediation Board had taken a hold of the matter and they come into the case only when it represents a rather serious problem that being a major dispute as distinguished from a minor. It was in that atmosphere that Mr. Price decided to take matters into his own hand. And I will say that things were just a little warm for a little while over this entire matter. The matter was referred to the Board and our management was crazy after receiving the Court of Appeals decision with an order of the Court which set that award aside. Now, as a matter of policy, we decided that it would be best to get the Board's own interpretation of its award to exhaust everything that we should do and we did just that.
William O. Douglas: What is the investigation rule referred on page 57 in the record.Is that printed anywhere?
James A. Wilcox: Sir, it is not printed in the record. I have it here -- it was printed in the carrier submission to the Board which is not a part of the record, I can furnish it to you if you'd like. It's rather long.
William O. Douglas: I'd like to see your copy.
James A. Wilcox: Wait a minute. I'm sorry, Mr. -- it is in the record. I thought you're referring to another -- it is in the record at page 7 and 8 --
William O. Douglas: Thank you.
James A. Wilcox: It's Rule 33.
William O. Douglas: That's the one that the Board referred to when they referred to the investigation.
James A. Wilcox: Yes, sir. We believe the decision below is so plainly wrong, that only a brief comment is necessary to demonstrate.
William O. Douglas: You are -- you spoke with great confidence when you said that an award -- when an employee asks for money damages and they -- they refuse to grant you any damages but that is not a money award --
James A. Wilcox: Well, sir --
William O. Douglas: Is there a body of precedent on the --
James A. Wilcox: There are two authorities. The case of Hargis versus the Wabash, we've cited in a footnote at page 12 of our brief, Hargis versus the Wabash and then Mr. Justice Frankfurter in his dissenting opinion in Burley on a point which the Court took no exception to. And I may say that -- I've never heard of any other attempts to make a denial of a claim for money -- of money award within the meaning of that statute. Those are the only two authorities on the point.
Hugo L. Black: What is the consequence of that?
James A. Wilcox: If it is not a money award, Mr. Justice Black then, under the language of Congress, the award is final and binding on the parties.
Hugo L. Black: Was this provision copied from the Interstate Commerce Act?
James A. Wilcox: Partially, yes.
Hugo L. Black: Are you familiar with the case of United States against Illinois Commerce Commission?
James A. Wilcox: The interstate commerce?
Hugo L. Black: The interstate commerce.
James A. Wilcox: Yes, sir, I am.
Hugo L. Black: What bearing do you think that has on that subject?
James A. Wilcox: None, whatsoever sir. You found -- and I was impressed with your distinction, you found that -- in that case, the United States as the shipper did not have an election to go to the Commission because as I recall the reasonableness of the rates were involved. And so, the rule of Section 9 in the Interstate Commerce Act, and possibly (Inaudible) was probably inapplicable. I think you made some other distinctions thereto, because that's the one that comes to mind right away.
Hugo L. Black: And here, you think that this man did have an election, is that what you're thinking?
James A. Wilcox: Unquestionably he had an election sir.
Felix Frankfurter: The statute says it?
James A. Wilcox: Sir?
Felix Frankfurter: The statute said?
James A. Wilcox: No, it does not. It just says --
Felix Frankfurter: Well, does that statute (Inaudible) --
James A. Wilcox: Well, he may refer the matters to the Board. Yes, sir in that sense. And following the Moore decision in what this Court said in (Inaudible), everybody has thought they had an election.
Hugo L. Black: You face that in -- quite a different category to -- in which a man did not elected to go before the Board and you said then he could go to the court but if you elected to go before the Board, he can't litigate the denial of this award.
James A. Wilcox: Yes, sir. That is right. We -- we consider -- we base this on two grounds, the doctrine of election and the finality language of the Act. And having elected to go to the Board, we think the finality language is even more binding.
Felix Frankfurter: And it didn't -- this was an independent proceeding you say for the very subject matter that on which he chose to go to the Board to have an issue.
James A. Wilcox: Yes, Your Honor.
Felix Frankfurter: He didn't go to the court, complaining that the Board violated some requirements of the statue, and thereby exceeded its authority or that the Board acted in violation of the due process law.
James A. Wilcox: No, sir. No such question in raised in this case.
Felix Frankfurter: It is therefore not a -- what might be called the collateral review of what the Board did or didn't do.
James A. Wilcox: Well, that is exactly what the court below did -- collateral review --
Felix Frankfurter: -- (Voice Overlap) but the proceeding of the case -- the complaint in this case, if the complaint like the (Inaudible) and not complaining that what the Board did, violated -- exceeded its fee limit, exceeded its jurisdiction or it exercised its jurisdiction in an unconstitutional way.
James A. Wilcox: No such contention was made, Your Honor.
Hugo L. Black: If there had been a money award, what could the company have done?
James A. Wilcox: Has there been a money award, sir, the law provides that we should, upon refusal to pay such a money award, the matter could be enforced in a Federal District Court, as a practical matter it's seldom that the -- that the awards are enforced in that fashion.
Hugo L. Black: But if the law provides it.
James A. Wilcox: Yes, sir. It does.
Hugo L. Black: In case -- if the case goes against the employee, the railroad can take thought.
James A. Wilcox: No. No, sir. In case the award goes against the railroad --
Hugo L. Black: Goes far in any -- goes far to the employee, I should have said.
James A. Wilcox: Yes, sir.
Hugo L. Black: The railroads can take it to the court.
James A. Wilcox: No, sir. The railroad cannot take it to court, until the employee elects to file an enforcement action against the railroad for refusing to comply.
Hugo L. Black: But the railroad doesn't have to pay it. There's no way to make the railroad pay it.
James A. Wilcox: -- (Voice Overlap) very effective ways, Mr. Justice Black without going to the court.
Hugo L. Black: There's no -- no legal way to make them pay it under the (Inaudible).
James A. Wilcox: No -- that's true. The law does and the Congress contemplated that if there is a money award that the matter could be on the carrier's refusal to further litigate it in the courts but only if the employee is sued.
Hugo L. Black: But if the Board decides against the employee, there's no such right he's going to get it in the court.
James A. Wilcox: No, sir. And that's the reason, I was interested in your distinguishing the Brady case, because in Brady case the -- this Court held that the right of an election, given to a claimant, may well have been deemed by Congress an adequate ground for making the Commission's award final as to him. That's the reason I got in to your United States versus I.C.C.
Hugo L. Black: We had a case last week and he was retired employee.
James A. Wilcox: I heard the argument on that sir. I'd like to very, very briefly --
William J. Brennan, Jr.: Be that as it may, Mr. Wilcox. Am I right in taking that none -- that this very interesting issue is not before is in this case, the reviewability of a negative money award. It's not the issue here is it?
James A. Wilcox: No, sir. Except that it's been raised in briefs that has been filed by --
William J. Brennan, Jr.: But this was independent common-law action for damages, I'm right about that?
James A. Wilcox: That is right. I would like to just briefly run through the three cases of this Court.
William O. Douglas: But before you leave --
James A. Wilcox: Yes, sir.
William O. Douglas: -- the Court of Appeals, they didn't reach the merits, did they?
James A. Wilcox: Oh, yes sir. I forgot to mention that.
William O. Douglas: I -- I mean the Adjustment Board did not reach the merits, did they?
James A. Wilcox: Yes sir.
William O. Douglas: As I read it, it was -- it was -- it based its finding upon the conclusion that this man didn't appear and didn't --
James A. Wilcox: No, sir. I might -- I should back up on that too, that it's interesting to know and the records support this, if you will review the handling on the property by Brotherhood on Mr. Price's behalf, not one's in a number of letters did they ever even take any exception to the man having been insubordinate. Their only complaint was that we went ahead and held that hearing without his being present after having twice postponed it. And then when they got to the Board, they did raise that other issue that he was justified in being disobedient. But Mr. Langley (Inaudible), the referee, his paragraph was --
William O. Douglas: And where is that?
James A. Wilcox: At the top of page 57. He started out with the purpose if the carrier is going to have efficient operations, they've got to rely upon employees to obey instructions. And then he says, claimant was found to a willfully disobeyed order and this was insubordination and narrative discipline and then he proceed to discuss the other point. Only recently, this Court, two years ago in the Chicago River case adverted to the final and binding clause as being unequivocal and in a unanimous opinion, stated that it should be literally applied in the absence of a clear showing of a contrary or qualified intention of Congress. And in that case, this Court rejected the attempt of the Brotherhood to follow an alternative which they thought was more desirable. This Court said that such an interpretation of the Act would render the finality language meaningless. I'd like to reserve the rest of my time --
Earl Warren: You may Mr. Wilcox. Mr. Lionel.
Samuel S. Lionel: Mr. Chief Justice, may it please the Court. As Your Honors indicated before, this is an independent common-law action. We do not seek review of the action by the court. Our position briefly is this that the case is taken to the Board, regardless of what its award is, a discharged railroad employee nevertheless has right to go into a Federal District Court or a state court and invoke his common-law remedy.
William J. Brennan, Jr.: Now, let's see. Does that mean even though these were a determination on the merits?
Samuel S. Lionel: Yes, Your Honor, that's our position.
William J. Brennan, Jr.: If he loses before the Board, he may nevertheless, relitigate the issue of discharge in an action for his --
Samuel S. Lionel: That's --
William J. Brennan, Jr.: That's your position.
Samuel S. Lionel: That's our first position. Our second position is assuming that finality would occur or the election of remedies does in fact exist that certainly in the case where the Board has not determined the case upon the merits that then he still has the right to litigate in a common-law action. I would like briefly to just allude to the facts. I think that Union Pacific counsel has perhaps not made it clear as they should be from the standpoint of time. In this case, Mr. Price was sent from Las Vegas to Nipton and this is about 56 miles and I believe 9:25 in the evening. He called up about 10 -- 10:30 approximately 10:30 in the evening from Nipton, and said there was no place to eat. I want to come back to Las Vegas to eat. There's nothing in the record indicating that he would give his interpretation of any kind of a collective agreement at that particular time. He was told not to come back and he came back to eat. I would like at this point just very briefly, to read -- to quote Article 32 (b) of the collective agreement which provides “Swing brakemen will not be tied up nor released at points where sleeping and eating accommodations are not available.” In my mind, I don't think there is anything there that is so difficult to be construed. It seems to me to be clear. I don't think there should be any question as to what that means either there are or there are not eating and sleeping facilities available at a place.
Felix Frankfurter: That question -- that question maybe in contrast but there are -- there are not --
Samuel S. Lionel: That is true.
Charles E. Whittaker: Mr. Lionel, may I ask you if you please. I thought the facts (Inaudible)
Samuel S. Lionel: Yes, Mr. Justice Whittaker, they are.
Charles E. Whittaker: -- there were facts that were cited by Price itself in his claim.
Samuel S. Lionel: Precisely.
Charles E. Whittaker: -- thus showing, actually, that he had been instructed to do one thing but did another.
Samuel S. Lionel: That, we will dispute, that is so. But I just -- the point I wish to make clear was that when he came back to Las Vegas, he telephoned and said I have now eaten, do you want me to go back out there, an a certain train which train would have arrived at Nipton at 1:25 in the morning. His job was to protect the train at 4 o'clock if that was necessary. He was supposed to call in at 3:20 in the morning. But the chronology with respect to the investigation is this. This occurred on the morning of the 12. At the time, the Brotherhood and the railroad were in controversy, because the railroad had just started to drop the swing brakeman about two weeks before, out here at Nipton in the desert. As a result, the matter has been taken to the National Mediation Board. And on the 15th of July, an agreement was entered into between the Railroad and the Brotherhood that the railroad would no longer put swing brakemen out here in Nipton. They would use the old place they had, Chelsea which was a station nearby. Now, on the morning of the 16th, the day following this agreement, Mr. Price gets a notice of hearing from the Assistant Superintendent here in Las Vegas saying that's going to be you're suspended. There will be an investigation and hearing tomorrow on your insubordination. He showed up the next morning and he said, “I don't have a witness. My witness is here. A railroad man and he had gone out.” And the notice of investigation which he received said, “You may present witnesses at your own expense.” In other words, you'd have to pay the man. He was granted a continuance until the following day when he appeared and asked for another extension because the representative that he wanted to have is Brotherhood Chairman was -- had been sent out by the railroad the night before. The same Assistant Superintendent said, “You'll be here this afternoon at 2 o'clock and you get another representative at 2 o'clock.” Mr. Price wasn't there. A hearing was held by the assistant representative, no transcript of any kind. All we have is a series of questions and answers guided by the Assistant Clerk and the Assistant Superintendent -- to the clerk the Assistant Superintendent does all records that went up later on to the Adjustment Board. As a matter of fact the -- this little transcript indicates that after these witnesses at least apparently were heard and apparently subsequently reduced in writing some form of these questions and answers, the same Assistant Superintendent said being there know what -- this is here for Mr. Price, no evidence and the investigation is closed. That is the sum total of the hearing which ultimately here appears to have so far deprived Mr. Price valuable contract rights which he has under the collective agreement. Now, I'd like to get back to our first contention namely that here, a person, regardless of whether or not the case has gone to the Board or even if the Board has held adversely to him on the merits, he has the right to go into a suit -- a court and litigate on the basis of a common-law action. The key case --
Felix Frankfurter: Before you go into cases, is your theory that in the second sentence of this case, there really was no proceeding for the Board.
Samuel S. Lionel: No, there was a proceeding but no determination upon the merits.
Felix Frankfurter: Well, that's --
Samuel S. Lionel: That there was a complete misconstruction of his submission. They did not answer the --
Felix Frankfurter: That's the second -- that's the second, right.
Samuel S. Lionel: Second -- second yes.
Felix Frankfurter: You start out by saying that there's no doubt about it. This is an independent (Inaudible) Moore proceeding, is that right?
Samuel S. Lionel: Exactly.
Felix Frankfurter: And you know now narrated again what took place before the Board, didn't you?
Samuel S. Lionel: Yes, sir.
Felix Frankfurter: And therefore I ask you whether you claim that in fact there was no legally significant proceeding before the Board and therefore you emphasize Moore's position. Is that your position?
Samuel S. Lionel: No. Well, I say our position is not as good as Moore because of the fact at least from the standpoint of our first point. Moore did not go to the Board. In my first point, we assume that our men went to the Board and they held and they term it against it.
William J. Brennan, Jr.: Well, don't you really go this far Mr. Lionel, I thought I understood this from your answer to me earlier. You're in effect saying that he was privileged to litigate before the Board the merits of this discharge based upon his insistence that he was improperly discharged and was still an employee and he could have the fullest hearing on the facts in that regard and if decided adversely to him, he then was free to maintain the action that is now brought for wages, putting again an issue in this independent floor action, the legitimacy of this discharge. Is that right?
Samuel S. Lionel: Except for one thing, Mr. Justice Brennan and that is there could not have been any possible opportunity for a full litigation of the facts in that priority case because under the procedure before the Board, they apparently just had the transcript up there and this particular case -- there was no oral argument of any kind. It was just a submission made by the Brotherhood in his behalf which is contained in the record.
William J. Brennan, Jr.: Well isn't that -- isn't that the usual practice before --
Samuel S. Lionel: That is the usual practice.
William J. Brennan, Jr.: In other words, there are no formal hearings about the --
Samuel S. Lionel: No form --
William J. Brennan, Jr.: -- Adjustment Board proceedings --
Samuel S. Lionel: -- that's correct.
William J. Brennan, Jr.: Well, I'm not it in the sense of the fullest kind of hearing that is --
Samuel S. Lionel: Available within the purview of the Railway --
William J. Brennan, Jr.: Yes.
Samuel S. Lionel: -- Labor Act. Yes.
William J. Brennan, Jr.: And that the determination going against him, having been determined on the merits that he was properly discharged then he may litigate over again in an independent action in the courts.
Samuel S. Lionel: That's my first position. As a matter of fact, that was one of the points which was raised in the Elgin-Burley case here and the Court reserved decision finding unnecessary to answer it because they remand it for the purpose of determining whether the Brotherhood was properly authorized by the individuals involved. Now, in the Moore case --
Felix Frankfurter: But I'd like to know why -- the why of your answer to Justice Brennan. Is it -- does that mean -- he couldn't get the relief he asked and he can then go to court and get the relief he want, is that it?
Samuel S. Lionel: In substance, I am saying that the relief -- the administrative remedy granted by the Act does not preclude a subsequent court action.
Felix Frankfurter: And this has nothing to do with the fact that he didn't get the kind of a hearing you should have done and --
Samuel S. Lionel: Well, that is one of the reasons we -- I -- it's my view that he should not be deprived of this common-law remedy because -- I'm sorry --
Felix Frankfurter: But not -- not the terms of the circumstances in this particular case. We're not resting on the particular circumstances of what happened at the Board that gives him at least a common-law action.
Samuel S. Lionel: No, not on my first point.
Felix Frankfurter: It's not on your first point, you stick to that for a moment but you say because those are the kind of things that happened before the Board. That's one reason why the statute is to be so construed.
Samuel S. Lionel: Precisely.
Potter Stewart: Now, Mr. Lionel, you say, the search for an administrative remedy does not preclude an action of law. What if -- what if he had been awarded reinstatement and back pay by the Board, could he then have brought this action of law for damages for a wrongful discharge?
Samuel S. Lionel: I would say --
Potter Stewart: -- damage reputation or something like that?
Samuel S. Lionel: I say yes. I say yes based upon my interpretation to Moore case and certain other cases.
Potter Stewart: So even if he had succeeded in this administrative remedy and the admin -- and the administrative body, the Board had given him all that it could give and all that he asked. He could still bring this independent and independent suit of law growing out of the same discharge.
Samuel S. Lionel: Well, let me say that if it granted him reinstatement and back pay that he accepted that then we certainly would have another question presented that if -- if he --
Potter Stewart: That's not in this case --
Samuel S. Lionel: -- if he remained an employee, he certainly would not be in the Moore situation. He would not be (Inaudible) I think then.
Felix Frankfurter: But suppose -- suppose they say yes he can stay with his job, give him a money award that he deems insufficient, the one (Inaudible) and he rejects that. According to your theory you could start a common-law act.
Samuel S. Lionel: Yes.
Felix Frankfurter: What he deems to be is right.
Samuel S. Lionel: I think it's not at present but I think that may be not necessarily concomitant of my theory.
Felix Frankfurter: Pardon me.
Samuel S. Lionel: I think that would possibly follow.
Felix Frankfurter: Yes.
Samuel S. Lionel: Possibly follow. But of course we must not overlook this fact but -- that if he won before the Board and they had ordered reinstatement and back pay, where would he be if the Railroad said, “We still don't want to give it to you.” He would have to bring in an enforcement suit and in that enforcement suit, the findings of the Board would be merely prima facie evidence and there would be a trial de novo. Now, I can't believe that it was the intention of the Congress in enacting 1934 amendments to place an employee in that particular position. And I think the purpose of the words final and binding were not intended to preclude this. I think they intended to cover a situation more like that in the Chicago-Trainmen case.
Felix Frankfurter: May I suggest that giving prima facie way to defining the Board, it's inconsistent when saying there's a trial de novo. As I understand, trial de novo means begin all over again. You don't begin all over again if you begin with low desire -- against it.
Samuel S. Lionel: Well, it's the old question of what is -- how much -- how loaded is your presumption or findings.
Felix Frankfurter: -- (Voice Overlap) all I'm saying is that it isn't de novo.
Samuel S. Lionel: We have a case here, the Dober case in the Third Circuit which I quote in my brief here where employees sought seniority rights under their collective agreement. They went before the Board and the Board held they were entitled to this collective -- to these seniority rights under this collective agreement. The Board refused to go along with it. They brought an enforcement suit and the -- a motion was made to dismiss on the ground that the Board was wrong in saying they were entitled to these seniority rights. There -- there the employee said final and binding. This time they want to use it and the courts didn't know. This is not final and binding and dismissed the complaint in the enforcement suit even with the -- no matter how loaded they may have been by raising those prima facie findings. But the Board there -- in the (Inaudible) case of the Third Circuit said, this -- it was not final and binding on the same provision of law. Now, in the Moore case and that was actually a case which was an exhausted case. In that case, there, the Railroad claim that the employee having failed to go before the Board, he could not come in under the common-law action. The Board said, “No, we did not. The exhaustion of the administrative remedy going to the Board is not a prerequisite to filing a common-law action," but this Court used this language. We find nothing in that act which purports to take away from the courts the jurisdiction to determine the controversy over a wrongful discharge or to make that administrative finding a prerequisite to filing a suit in Court. So this Court is saying, “We see nothing." Nothing at all in the Railway Labor Act to take away the jurisdiction of courts to determine a wrongful discharge case, and that I think is in effect what the Union Pacific Railroad is contending here. They are saying that this District Court has no jurisdiction because this particular finality provision in the Railway Labor Act says it's final and binding. This Court apparently did not think so in the Moore case. I can see the question was not presented but I think the language is clear and in the Slocum case --
Felix Frankfurter: Is there no difference in your mind between starting a proceeding and having action by the Board -- and not starting a proceeding and having action before the Board -- was it a saying, can you take or block out a sentence like that in a situation in which you didn't have in which there was a vital difference and if there is between your case in that field?
Samuel S. Lionel: But I -- I think in this Moore case, there was a -- a very close examination made of the legislative intent. As a matter of fact, the Government was asked to file a brief amicus -- an amicus brief which it did. And on page 40 of that brief, it concluded that we think it's clear that Congress did not intend the machinery established in the Railway Labor Act to deprive any individual or group of all means of protecting the rights granted on the collective labor agreements. Now, I think here was a right which he had.
Felix Frankfurter: That was where -- where a common-law right was invoked and not where the machinery of the Board was taught to be utilized and (Inaudible). The whole point of the Railway Labor Board -- the whole -- the essence of that legislation is to hold cases that would never get into court. That's before (Inaudible) putting the message and asking Congress to -- to enact of that which the two powerful organizations can agree upon. And the hope was through the -- in turn of administration in the first place, things will be settled within this system and second, if they're not settled within the system, it will be settled by the machinery of the two parties to give them administrative machinery. And it was expected, there -- there would be no resort to court because the experience with the court is eventually a railroad dispute and it was not like a policeman (Inaudible)
Samuel S. Lionel: Well, that I have -- I -- I incur Mr. Justice Frankfurter with that, but I think here is a case we are talking only about an individual. The prime purpose of these amendments as pointed out by Mr. Justice Warren in Chicago-Trainmen case was to have this compulsory arbitration so that there would be no strikes. But I think with respect to an individual here that there was no intent in the Railway Labor Act to take away his common-law rights and that I feel is what this Court said in the Moore case in which it annunciated once again in the Slocum case in 1950.
Felix Frankfurter: It wasn't taken away from (Voice Overlap) he didn't exercise it until after he didn't get what he wanted from the Board. It wasn't taken away from him. That would be -- that's the decision of Moore that it couldn't be taken away from him. But he chose not to exercise.
Samuel S. Lionel: Well, Moore said there was not -- that there was nothing in the act even attempting to take it away from the courts --
Felix Frankfurter: That's right.
Samuel S. Lionel: -- the power from the courts. And now the contention is that the court is without jurisdiction because of what the Railway Labor Act says. Now, it's also contended here that there is an election that went up before the Board, that he elected to go that route. There is nothing in the Act would say so. And here they cite cases which come under Section 9 of the Interstate Commerce course -- Act which specifically provides that you have an election to either go before the Interstate Commerce Commission or go into courts for a violation under the Act and it's --
Felix Frankfurter: -- doctrine of the election of remedies doesn't require that a statute should provide for it, does it?
Samuel S. Lionel: Well, apparently Congress felt it necessary in that case and that was enacted long before the 1934 amendments came into being but -- and I certainly, in Mr. Justice Black's language in that United States versus the Interstate Commerce Commission, I think it -- this Court there indicated that the administrative finality of a decision by the Board was out of harmony with the general legislative pattern. I -- I don't see anything in here really indicating any intent to take away the right from this man particularly under these circumstances.
Potter Stewart: Now, that -- that opinion and very frankly, I've never read it. It certainly hasn't been -- United States against Interstate Commerce Commission. Am I right in thinking that that opinion involves reviewability of a negative award?
Samuel S. Lionel: That's correct.
Potter Stewart: And as you stated at the very outset, that is not this case, is that right?
Samuel S. Lionel: That -- that is correct. The case is talking about reviewability but the contention was raised there that they couldn't even review that this particular holding of the Interstate Commerce Commission was final and that there could be no court review.
Potter Stewart: Well, the question of reviewability of a negative money award by the Adjustment Board is -- is an interesting issue but one certainly is not -- not present in this case, is that true?
Samuel S. Lionel: Right. I might say that there have been several occasions where reference has made with -- as to what the legislative intent was. And with respect to the 1934 amendments of the Railway Labor Act, in the Slocum case here in 1950, Mr. Justice Reed, in that case there, this Court said that the Moore holding, namely, that you can go into a -- litigate in a court the wrongful discharge case that that did not apply if it was a matter within the exclusive primary jurisdiction of the Board. In this particular case, it was a matter involving interpretation of collective bargaining agreements as to I believe who was entitled to a particular work.
William J. Brennan, Jr.: Mr. Lionel, was there in this case any question of interpretation of this clause (Inaudible)
Samuel S. Lionel: I think not. I think it's a case that -- which should not necessarily be answered by the Board. I don't think their expertise in railroad affairs is something that -- that only they could answer --
William J. Brennan, Jr.: You mean whether the submission involved a question of interpretation?
Samuel S. Lionel: No. As a matter of fact, they argued factually as to whether or not there were eating and sleeping accommodations available at this given place. And I think that in effect is a hard question.
William J. Brennan, Jr.: Well, was a question of interpretation involved in this common-law action?
Samuel S. Lionel: Well, actually, no. Well, the way I see the common-law action is and as expressed by the court below whether under the circumstances here, the railroad has the right to discharge Price for returning from Nipton to Las Vegas to eat in the light of the provision in the collective bargaining --
William J. Brennan, Jr.: Didn't that -- didn't that involve a consideration of the meaning of that clause in the collective bargaining agreement?
Samuel S. Lionel: Well, I -- I can't. There may be some questions as to what eating and sleeping facilities could be but aside from that, it seems to me that they're basically a simple question not requiring railroad labor people or people with experience to determine it. I think any late jury should be able to determine whether or not eating and sleeping facilities were available there at that time.
Charles E. Whittaker: (Inaudible)
Samuel S. Lionel: That is so. But we say that they never answer that question.
Charles E. Whittaker: (Inaudible)
Samuel S. Lionel: Yes. And I -- and I would say they went no further and said, “Claim denied.” I might not be in a position now to urge that the merits were not considered by that Board and determined.
Charles E. Whittaker: (Inaudible)
Samuel S. Lionel: The -- the law says that they shall make an award shall have finding -- and may make findings.
Charles E. Whittaker: May make.
Samuel S. Lionel: Yes.
Hugo L. Black: May I ask you? Suppose the Board had awarded you $118,517 and you had filed a suit in the court, what would have been the difference in your complaint then and your complaint now?
Samuel S. Lionel: In that case, before the Board, the claim could only be, I believe, for lost wages and also reinstatement. Now -- now the claim could only be for damages, for breach of contract which might encompass numerous things like lost wages, one of those --
Hugo L. Black: What did you alleged in this complaint that the discharge was based on -- I've just read it, what's the charge?
Samuel S. Lionel: In the complaint?
Hugo L. Black: Yes.
Samuel S. Lionel: I charge that it was in affecting violation of the agreement I believe.
Hugo L. Black: All right. Suppose you had been awarded for $118,000m you've got -- will you have alleged precisely that? It's true that you can -- when you put in your evidence and offered the findings, prima facie evidence, but what's the difference in the (Inaudible).
Samuel S. Lionel: Probably no difference in that point assuming --
Hugo L. Black: I don't -- that's why I don't quite understand your -- the distinction you've been drawing about a common-law suit and so forth.
Samuel S. Lionel: Well --
Hugo L. Black: What would it be for the suit for the wrongful discharge with the right to trial and with the added right on your part to have the benefit of a prima facie proof like a man would have if he's charged -- he's been killed and he said it was an accident and he has a presumption in his favor. What's the difference except eventually between the kind of law suits you've filed here and the one you've filed, you've got a -- an award? What would you have to allege?
Samuel S. Lionel: In evidentiary standpoint, I would say nothing.I would say the same evidence would probably --
Hugo L. Black: Well, what would you have to allege?
Samuel S. Lionel: -- admit except that it (Voice Overlap) --
Hugo L. Black: What would you have to allege?
Samuel S. Lionel: In the case where I'm trying to enforce the award?
Hugo L. Black: Yes.
Samuel S. Lionel: In that case, I of course would allege the prior procedure before the Board, its findings and --
Hugo L. Black: You will do that to get the benefit of your presumption.
Samuel S. Lionel: Yes, sir.
Hugo L. Black: Would -- wouldn't you have to allege if you've been wrongfully discharged?
Samuel S. Lionel: I --
Hugo L. Black: How could you have a lawsuit for being wrongfully discharged without alleging you're wrongfully discharged, even to enforcing that it has given you an award?
Samuel S. Lionel: Well, it would have to be alleged, yes, sir.
William J. Brennan, Jr.: I -- I didn't quite understand that. You mean, an enforcement proceeding if you would have an award from the board --
Potter Stewart: Now, that enforcement proceeding have been quoted to the District Court, isn't it?
Samuel S. Lionel: That's correct sir.
Potter Stewart: Well, would you have to do more than allege that you'd receive an award, this was it, and the railroad had not abated?
Samuel S. Lionel: All -- all I know is that the Section 3 of these three first says that you shall bring an action and that the finding shall be prima facie evidence and that there shall be a suit de novo. At least that's what the Washington Terminal case said which was affirmed here.It said that it shall be a suit de novo.
William J. Brennan, Jr.: Well what's the practice?
Samuel S. Lionel: I don't know. I -- I -- this is the first Railroad discharge case that I've ever had.
Hugo L. Black: Well, could you get a verdict? Is it bound -- are you bound to get a verdict for the full $118,000?
Samuel S. Lionel: The answer to that is no.
Hugo L. Black: Are you bound to get less? Are -- are you -- are you prohibited by the Act in getting any more?
Samuel S. Lionel: I would assume if it's an enforcement suit that you're probably limited by what the --
Hugo L. Black: Does the Act say that?
Samuel S. Lionel: I don't believe so, but as I pointed out a few moment --
Hugo L. Black: Gives you an action does it not to enforce something -- enforce something which has been done and what you allege is a wrongful discharge.
Samuel S. Lionel: That's right.
Hugo L. Black: And makes certain -- prima facie certain findings -- what else does it do besides that in the Act -- language of the Act so far as that lawsuit is concerned?
Samuel S. Lionel: Well, it said the suit shall proceed in all respects as other suits except that on a trial of such suit, the findings in order.
Hugo L. Black: What do you think it means by other suits?
Samuel S. Lionel: Well, that -- that would be say a common-law action for wrongful discharge. I think the only difference here is you have --
Hugo L. Black: You sue him -- you sue him because (Inaudible) because of that, he was wrongfully discharged and they could say in addition to see it exactly as other suits?
Samuel S. Lionel: Yes, sir.
Hugo L. Black: Except that you can also certain finding as prima facie evidence as anything else takes away from there. It makes it any different to any other lawsuit. It's the reason why the railroad there shouldn't be entitled to a jury if it wants it.
Samuel S. Lionel: None that I --
Hugo L. Black: You (Voice Overlap) --
Samuel S. Lionel: -- none that I see. None that I see. In other words, as far as the railroad is concerned, it in effect has two cracks if its contention is correct, if Price would lose -- if an employee would lose before the Board, they would have the right to not do anything and just sit back and wait for enforcement suit, at that time, they will --
Hugo L. Black: An action as in other suit for the same kind?
Samuel S. Lionel: Yes, sir.
Felix Frankfurter: Anything in the Constitution that prevents Congress from establishing a separate system of dealing with controversies between railroads and their employees and saying that the machinery doing that can be deemed final and say, fine, there is no merit to the course and nothing have rest there. Is there anything of the Constitution of United States prevents that and saying that if you get a money award and then you go through your usual business of enforcing it and then you go to court. Is there anything in the Constitution of the United States prevents the scheme from being formulated, legalized by Congress?
Samuel S. Lionel: Not that I'm aware of it. The procedure of course would have to --
Hugo L. Black: -- you want to decide that when you can decide it on some other issue. I thought you would follow the course (Inaudible) to raise a constitutional question.
Samuel S. Lionel: Well, I --
Hugo L. Black: Is there anything -- is there anything in this Act that requires any constitutional interpretation as to what is said when it said that suits can be filed as others. Does that -- is there anything that violates the Constitution there?
Samuel S. Lionel: No.
Hugo L. Black: And what is the difference in saying that an employee here, like a shipper under the I.C.C. Act in which this was wrong, but this Act should be interpreted giving him the right to file a suit.
Samuel S. Lionel: Well the I.C.C. --
Hugo L. Black: When he's denied an award.
Samuel S. Lionel: The I.C.C. specifically says he cannot commit and file a suit. There is nothing in here and there is nothing in the legislative intent which would fairly indicate that it was intended to preclude them and I think in the Moore case, we say there is -- this Court said there is nothing in the Act to preclude them.
Earl Warren: Mr. Wilcox.
James A. Wilcox: The Railway Labor Act does not require nor even permit explicitly that findings shall be made in any award. Findings are not even mentioned. The intention of Congress is that these disputes shall be referred to a board and they shall be decided by the Board by the making of an award. Now, in an enforcement action, if such an action is brought and if there are finding, they will then be prima facie as well as the award of what the expense.
William J. Brennan, Jr.: Would they limit the employees' recovery in the enforcement proceedings?
James A. Wilcox: Sir?
William J. Brennan, Jr.: Do they -- do the findings of the Board -- let's -- in this case, if there had been an award of -- for the employee of $50,000 by the Board and the railroad didn't pay and they brought an enforcement proceeding under the statute, might he recover in that enforcement proceeding $118,000?
James A. Wilcox: Well, I have to answer your question this way, Your Honor. That is not the way -- the -- the Board does not award specific money damages if they claim for reinstatement with back pay. If it is sustained, we go back and check the record. As a matter of fact, in Mr. Price's case, we would probably take the next junior man take his earnings and those will be the earnings that Mr. Price would be given. The award of the Board is nearly on sustaining or a denial award and these discharge cases are always framed on the basis of claim for reinstatement with that --
William J. Brennan, Jr.: In the enforcement proceeding, what's -- what's the ultimate judgment of the Court and the judgments in the District Court?
James A. Wilcox: Well, the judgment is within an enforcement proceeding, the -- the ultimate amount of money would be the amount that is shown from the records of the carrier, I assume that would be lost.
Felix Frankfurter: If -- may there not be a controversy as to the amount after an award is given by the Board?
James A. Wilcox: Well, we very (Voice Overlap) --
Felix Frankfurter: Well, I'm -- I'm not --
James A. Wilcox: -- Your Honor.
Felix Frankfurter: I'm not saying what happened. I understand that this was intended to be federal (Inaudible) in the way in which I (Inaudible) a minute ago.
James A. Wilcox: I --
Felix Frankfurter: I want to know if there are -- there may be controversy as to how much back pay, is -- is there not?
James A. Wilcox: Yes, those are --
Felix Frankfurter: Now, if there is such one, who fixes the dollar and cents value of the award?
James A. Wilcox: The National Railroad Adjustment Board under an interpretation pursuant to 3 First (m).
Felix Frankfurter: (Voice Overlap) and then -- and when they fix that, you go on that dollar and cents award to the district or to the employees --
James A. Wilcox: Oh, yes. Yes, sir.
Felix Frankfurter: -- on that dollar and cents award.
James A. Wilcox: That's right.
Felix Frankfurter: Now, in Justice Brennan's question was whether the Court could go beyond the amount fixed by the Board.
James A. Wilcox: I would think not.
Hugo L. Black: Well, how were they tried like any other lawsuits? You mean they're limited to it? Can -- can a railroad get out for less?
James A. Wilcox: Sir, an award of full pay for time loss would be, I would imagine, anything that any court would give him.
Hugo L. Black: Well, you would imagine, but what I'm talking about is the trial of that lawsuit --
James A. Wilcox: In an --
Hugo L. Black: -- would the railroad not have the right to have that tried like any other lawsuit --
James A. Wilcox: Yes, sir.
Hugo L. Black: -- when it's tried for the discharged --
James A. Wilcox: And the damage is obtainable.
Hugo L. Black: (Voice Overlap) to discharging a man wrongfully?
James A. Wilcox: Sir?
Hugo L. Black: Would it not have the right to have it tried besides these any other lawsuits --
James A. Wilcox: Yes, except that --
Hugo L. Black: Except if this award should be prima facie evidence --
James A. Wilcox: Yes.
Hugo L. Black: -- against the railroad otherwise it's tried like any other lawsuits for a wrongful discharge.
James A. Wilcox: And any other lawsuit, sir, as I understand it, the damages for a wrongful discharge are damages up to the date of trial less what it shows in litigation or should show in litigation. It's possible that the award from the Adjustment Board would be even greater.
Hugo L. Black: That's what I know.
James A. Wilcox: I did have one other point that I wanted to mention having listened to the Day case the other day. I wanted to mention that in an accelerated discharge -- in a discharge case, the National Railroad Adjustment Board accelerates the discharge cases so the time like here was only one year rather than three which you normally find.
William J. Brennan, Jr.: (Inaudible)
James A. Wilcox: Well, Mr. (Inaudible) was closer. As a matter of fact, it's -- it's less than three years, sir. Sometimes it's less than almost two years or a year. I want to point out also that the hearing before the National Adjustment Board was waived by the organization. Thank you, sir.